Name: Commission Regulation (EC) No 95/96 of 23 January 1996 amending Regulation (EC) No 1501/95 laying down certain detailed rules for the application of Council Regulation (EEC) No 1766/92 on the granting of export refunds on cereals and the measures to be taken in the event of disturbance on the market for cereals
 Type: Regulation
 Subject Matter: trade policy;  cooperation policy;  plant product;  taxation;  foodstuff
 Date Published: nan

 Avis juridique important|31996R0095Commission Regulation (EC) No 95/96 of 23 January 1996 amending Regulation (EC) No 1501/95 laying down certain detailed rules for the application of Council Regulation (EEC) No 1766/92 on the granting of export refunds on cereals and the measures to be taken in the event of disturbance on the market for cereals Official Journal L 018 , 24/01/1996 P. 0010 - 0010COMMISSION REGULATION (EC) No 95/96 of 23 January 1996 amending Regulation (EC) No 1501/95 laying down certain detailed rules for the application of Council Regulation (EEC) No 1766/92 on the granting of export refunds on cereals and the measures to be taken in the event of disturbance on the market for cerealsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals (1), as last amended by Regulation (EC) No 1863/95 (2), and in particular Article 16 (2) thereof,Whereas Commission Regulation (EC) No 1501/95 (3), as amended by Regulation (EC) No 2480/95 (4), lays down, for the application of Article 16 of Regulation (EEC) No 1766/92, measures to be taken where there is disturbance or the threat of disturbance on the Community market, and in particular the conditions of application of export taxes;Whereas, because of the non-commercial nature of the Community and national food aid measures provided for under international agreements or other supplementary programmes, as well as other Community free supply measures, exports made for this purpose are excluded from the field of application of the export tax applicable to commercial exports in cases of disturbance on the cereals market; whereas an appropriate provision should therefore be introduced into Regulation (EC) No 1501/95;Whereas it should be provided that this specific provision is applicable, upon presentation of appropriate supporting documents, to exports for the implementation of such measures carried out since the fixing of export taxes in application of Article 16 of Regulation (EEC) No 1766/92 and, for the first fixing in this marketing year, by Commission Regulation (EC) No 1749/95 of 18 July 1995 fixing an export tax in relation to products falling within CN codes 1001 10 00 and 1103 11 10 (5);Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1 The following second subparagraph is hereby inserted in Article 15 of Regulation (EC) No 1501/95:'However, no tax shall be applied to exports of cereals or cereal products carried out to implement Community and national food aid measures provided for under international agreements or other supplementary programmes, or to implement other Community free supply measures.`Article 2 Article 1 shall be applied, at the initiative of the operators concerned upon presentation of proof that they are exporting as part of the food aid operations concerned, to exports carried out for this purpose since 19 July 1995. Any guarantees that have been lodged at the request of the competent authorities shall be released.Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 23 January 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 181, 1. 7. 1992, p. 21.(2) OJ No L 179, 29. 7. 1995, p. 1.(3) OJ No L 147, 30. 6. 1995, p. 7.(4) OJ No L 256, 26. 10. 1995, p. 9.(5) OJ No L 169, 19. 7. 1995, p. 21.